Illinois Official Reports

                                          Appellate Court



                                 In re J.B., 2014 IL App (1st) 140773



Appellate Court              In re J.B. AND J.H., Minors (The People of the State of Illinois,
Caption                      Petitioner-Appellee, v. Natasha B., Respondent-Appellant).


District & No.               First District, Fifth Division
                             Docket No. 1-14-0773


Filed                        October 10, 2014


Held                         The trial court’s rulings that respondent’s minor children were
(Note: This syllabus         neglected and abused, that she was unfit and that it was in the
constitutes no part of the   children’s best interests to terminate her parental rights were upheld
opinion of the court but     on appeal over her contentions that the finding of unfitness was
has been prepared by the     against the manifest weight of the evidence and that her due process
Reporter of Decisions        rights were violated when the facts that she was incarcerated, was
for the convenience of       refused any services, and was denied visitation with her children were
the reader.)                 used to establish her unfitness, since respondent waived her
                             constitutional challenge by raising it for the first time on appeal, and
                             even if the claim had been considered, it would have been rejected on
                             the ground that the finding of unfitness was not based on the time
                             period when respondent was incarcerated and the orders prohibiting
                             her from having contact with the children were in effect; furthermore,
                             the finding of unfitness was not against the manifest weight of the
                             evidence in view of the severe physical beating she administered to
                             one of the children and the evidence of prior abuse, extreme and
                             repeated cruelty, and the failure to protect the children from conditions
                             in their environment that were injurious to their welfare, especially
                             when only one basis for a finding of unfitness is all that is necessary.

Decision Under               Appeal from the Circuit Court of Cook County, Nos. 12-JA-1059,
Review                       12-JA-1060; the Hon. Bernard J. Sarley, Judge, presiding.
     Judgment                  Affirmed.


     Counsel on                Abishi C. Cunningham, Jr., Public Defender, of Chicago (Shevon
     Appeal                    Fullman, Assistant Public Defender, of counsel), for appellant.

                               Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                               Mary Needham, and Nancy Kisicki, Assistant State’s Attorneys, of
                               counsel), for the People.

                               Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and
                               Christopher Williams, of counsel), guardian ad litem.



     Panel                     PRESIDING JUSTICE PALMER delivered the judgment of the court,
                               with opinion.
                               Justices McBride and Gordon concurred in the judgment and opinion.




                                                OPINION

¶1         Respondent, Natasha B., is the biological mother of minors, J.H., born on November 20,
       2003, and J.B., born on November 4, 2009. Respondent appeals the trial court’s November 14,
       2013, ruling finding the two minors neglected and abused and adjudicating respondent unfit,
       and the trial court’s March 17, 2014, order finding that it was in the best interests of the minors
       to terminate respondent’s parental rights. On appeal, respondent asserts that her due process
       rights were violated because she was incarcerated, she was refused any services, and she was
       denied visitation with her children, and these facts were used as evidence to establish unfitness.
       She also contends that the trial court’s findings of unfitness were against the manifest weight of
       the evidence.1 For the following reasons, we affirm.

¶2                                           I. BACKGROUND
¶3         On October 18, 2012, the State filed a petition for adjudication of wardship for the minors
       and a petition for temporary custody, alleging that they were abused and neglected. In J.H.’s
       petition, the State alleged that, pursuant to the Juvenile Court Act of 1987 (705 ILCS 405/1-1
       et seq. (West 2012)), J.H. was (1) neglected based on an environment injurious to his welfare,
       (2) abused based on a substantial risk of physical injury, (3) neglected as to necessary care, and
       (4) physically abused. 705 ILCS 405/2-3(1)(a), (1)(b), (2)(i), (2)(ii) (West 2012). With respect

            The minors’ putative fathers never appealed and were defaulted by the trial court, and are not
             1

       parties to this appeal.


                                                    -2-
     to J.B., the petition alleged that he was neglected based on an environment injurious to his
     welfare and abused based on a substantial risk of physical injury. 705 ILCS 405/2-3(1)(b),
     (2)(ii) (West 2012). The petitions alleged that on approximately October 13, 2012, J.H.
     “presented to Ingalls Memorial Hospital with leg pain and swelling as well as facial
     contusions” and he was diagnosed with an “oblique femur fracture and fracture to his right
     hip,” injuries which medical personnel indicated were “inflicted trauma and non-accidental.”
     The petitions alleged that respondent admitted to causing J.H.’s injuries.
¶4        The trial court placed both minors under the temporary custody of the Department of
     Children and Family Services (DCFS). The trial court also entered a no-contact order against
     respondent and an order denying visits between respondent and the minors. The record reflects
     that, as a result of the incident giving rise to DCFS intervention, respondent was incarcerated in
     the Cook County jail and criminal charges were filed against her.
¶5        The State later moved to amend the petition to seek permanent termination of parental
     rights at disposition and appointment of a guardian with the right to consent to adoption. The
     State also moved to add the grounds of torture to J.H.’s petition based on the allegation that
     respondent forced J.H. to do leg squats as a form of punishment, punched him and threw him to
     the floor when he could not do any more, stood on his leg and choked him until he almost lost
     consciousness, and then left him “immobile on the bathroom floor while she went to bed.” The
     trial court granted both motions.
¶6        The State also submitted a request for admissions of fact pursuant to Illinois Supreme
     Court Rule 216 (eff. Jan. 1, 2011) regarding a written statement that respondent gave to an
     Assistant State’s Attorney (ASA) while she was at Riverdale police department on October 14,
     2012, which concerned the battery of J.H. The requests for admissions were as follows: (1)
     respondent was present at the Riverdale police department on October 14, 2012; (2) she gave
     an oral statement regarding the battery of J.H. to an ASA and a detective; (3) she was “duly”
     advised of her Miranda rights before giving the statement; (4) she stated that she understood
     the Miranda warnings and wanted to give a statement; (5) the statement she gave was
     memorialized in writing by the ASA; (6) respondent was given the opportunity to review the
     written statement and make changes and did so; (7) she reviewed and signed each page of the
     statement indicating that the statement was true and accurate; (8) respondent’s signature was
     on each page of the statement and her initials are next to any changes; and (9) the attached
     statement/exhibit accurately reflected the statement she gave. Respondent objected based on
     relevance, and the State then moved for the facts to be deemed admitted. The trial court held
     that the admissions were deemed admitted, but it struck the word “duly” from the third
     admission.
¶7        Respondent’s written statement was attached to the State’s request for admissions of fact.
     According to the statement, respondent indicated that she was living with the two minors and
     Sandra H., Thornton H., and Sheena H. Respondent indicated that J.B. came to her and told her
     that J.H. almost pulled down the television on him. However, J.H. denied this when she asked
     him about it. When he continued to deny it, respondent instructed him to do squats as a form of
     punishment in the hallway. Respondent indicated that J.H. complained that his legs hurt, but
     respondent informed him that they were “supposed to hurt.” Respondent stated that she got up
     from her chair and instructed him to stop complaining and do the squats correctly, but he
     continued complaining. Respondent explained that she then grabbed J.H. by his shirt, brought
     him to the bathroom, and told him she was going to “whoop” him. She left and told J.B. to give

                                                 -3-
       her his belt; J.B. refused to do so, at first. Respondent then returned to the bathroom with the
       belt and started struggling with J.H. Respondent indicated that J.H. asked if his “God-Granny”
       could “whoop” him instead, but respondent refused. Respondent indicated that she attempted
       to take off J.H.’s shorts and underpants, but he continued struggling. She held onto his shirt and
       was finally able to remove his clothing, and then “hit him once on his behind with the belt.”
       Respondent related that J.H. then “slumped down” like “dead weight,” and she tried to pull
       him up by his shirt. She became more frustrated and angry, so she pulled his “whole body up
       by his shirt with both of her hands and threw him to the floor of the bathroom,” where he hit his
       head on a ledge near the bathtub. Respondent stated that she then “squatted over [J.H.] and she
       punched about his body many times.” She did not remember if she choked him, but she did
       punch him on the leg and “sat on his leg.” Respondent indicated that Sheena H. intervened at
       that point and stopped her. Respondent stated that her vision was blurred, her head hurt, and
       she was shaking, so she went to her room and lay down. She called to J.H. and told him to get
       up, but he yelled that he could not. She asked Sheena H. to help, but J.H. continued to cry and
       yell. Respondent indicated that she returned to the bathroom and saw him curled on the floor
       without his pants, and his right leg was swollen and “shifted a little bit.” Respondent called
       911. Respondent got clean pants and underpants for J.H., but she could not help dress him
       “because she felt so bad about what she had done to him,” so she asked Sheena H. to dress him.
       She indicated that J.H. cried in pain while being dressed. When the paramedics and police
       arrived, respondent told police that J.H. hurt his leg while doing squats. However, respondent
       admitted to the ASA that this was not true, and she said it “because she didn’t want to face the
       fact that she was the one who hurt him.”

¶8                                 A. Adjudication and Unfitness Hearing
¶9         The adjudication and unfitness hearing occurred simultaneously over three days. The State
       admitted into evidence its request for admissions and the attached exhibit containing
       respondent’s October 14, 2012, statement, along with J.H.’s medical records from the hospital.
¶ 10       Margo Cralle, an investigator for DCFS, was initially assigned to investigate the case and
       she spoke with J.B. on October 16, 2012. J.B. told her that he was two years old and his brother
       J.H. was in the hospital. J.B. “blurted out” that J.H. “gets whooped. She whoops him in the
       hallway.” Cralle indicated that no marks or bruises were found on J.B.’s body. When she asked
       whether his mother “whips him,” J.B. responded that he “doesn’t get in trouble.”
¶ 11       Harriett Holmes took over as the primary DCFS investigator. Holmes interviewed J.H. at
       the Advocate Children’s Hospital in Oak Lawn, Illinois, on October 16, 2012. She observed
       that his left or right leg was bandaged and elevated in the air, he had a large bump on his
       forehead, a blackened left eye, a swollen right cheek, and scratches, bruises and contusions “all
       over his face.” J.H. was “[v]ery, very sad” during the interview and spoke in a monotone voice.
       He appeared depressed and did not talk much except to answer her questions. His voice
       became more agitated when she asked about respondent.
¶ 12       Holmes testified that J.H. explained to her that he and J.B. were playing, and J.B. climbed
       up a bookshelf with a television on it and the television almost fell. J.B. left to tell respondent
       that J.H. almost knocked the television on him, and respondent came into the room and asked
       J.H. if this was true. J.H. denied it, and respondent stated that she did not believe him and that
       he “was going to have to do squats as a form of punishment.” J.H. described to Holmes how he
       did the squats with his arms held out. Holmes testified that J.H. told respondent that it hurt to

                                                    -4-
       do squats and he stopped doing them, but respondent “would punch him in the leg and make
       him continue,” and she “said it’s supposed to hurt, it’s a punishment.” Eventually, J.H. stopped
       doing the squats and respondent told him that he if did not continue, “he was going to get a
       whooping.” Respondent told J.H. to go get a belt, and when he returned with one, she took him
       into the bathroom. Holmes testified that J.H. told her that respondent directed him to take off
       his pants, and then respondent “proceeded to whoop him, but he kept grabbing the belt.” When
       he grabbed the belt, respondent punched or hit him with a closed fist on his face, arms, and
       chest. J.H. told Holmes that, at some point, respondent “picked him up by his collar and threw
       him down to the ground.” J.H. indicated that respondent grabbed him by his shirt collar and her
       hands were around his throat, choking him. Further, when he landed on the ground, the side of
       his face hit the bathtub. Respondent continued to hit and punch him. J.H. told Holmes that he
       then “begged his mom to let God granny, who was the other person who lived in the home[,]
       whoop him.” Respondent refused and continued to whip him, while J.H. continued to grab the
       belt. J.H. informed Holmes that “at that point mom grabbed–started punching him in the arm
       and the face, just all over, and was standing on top of his leg.” She continued punching him all
       over with her fist while J.H. tried to get away, but “the more he squirmed, the more she hit
       him.” J.H. told Holmes that at some point, the daughter of the godmother, “TT,” came into the
       bathroom and “dragged” respondent off of him. Respondent told J.H. to get up and get dressed,
       but J.H. could not get up because his leg hurt badly. At that point, 911 was called and the
       paramedics arrived.
¶ 13        Holmes testified that she asked J.H. whether respondent had ever hit him before, and he
       responded that she “hits him a lot, all the time. But it had never been like what it was this time.”
       J.H. also stated that “he hated his mother and that she didn’t care about him.” J.H. then pulled
       the covers over his head and refused to talk further with Holmes.
¶ 14        Holmes also interviewed respondent on October 16, 2012, at the Riverdale police station
       jail. Holmes testified that respondent admitted she “had a history of anger management issues
       and specifically with [J.H.]” She admitted hitting him, “but never anything like what”
       transpired in the current case. She admitted that the domestic violence had been going on for
       “years.” Respondent explained to Holmes that when J.H. would anger her, “she would hit him
       with her fist in the chest or the arms” and tell him “to get away from her” because she “just
       didn’t want to be bothered with him.” Holmes testified that respondent was “[m]atter of fact”
       about this.
¶ 15        When Holmes asked respondent specifically about the incident at issue, respondent
       explained that she and the minors were living in the home of a friend of the family, which
       included the “God granny,” and “Sandra,” who was also called “TT.” Respondent indicated
       that she was in a different room watching television when J.B. entered and told her that a
       television had almost fallen on him because J.H. “made him climb up on the bookcase.”
       Respondent went into the other room and asked J.H. if this was true, but he denied it.
       Respondent did not believe J.H. and “she was going to make him do squats as a form of
       punishment.” Holmes testified that respondent related that J.H. would do some squats, but then
       stop, and every time he stopped, she punched him on his leg with her fist to make him continue.
       Respondent stated that when J.H. told her that “it really hurts,” she responded that “it’s a form
       of punishment, it’s supposed to hurt.” Eventually, when J.H. completely stopped doing squats,
       she threatened to “get a belt and w[h]oop him.” When he refused to do more squats, she got a



                                                    -5-
       belt and took him in the bathroom, where she made him remove his pants and “proceeded to
       whoop him.”
¶ 16       Holmes testified that respondent explained that as she tried to “whoop” him with the belt,
       J.H. kept grabbing the belt, which angered her even more, and so she began to punch him when
       he grabbed the belt. When he continued grabbing the belt, respondent explained to Holmes that
       she “grabbed him by his shirt, lifted him off his feet and through [sic] him on the floor,”
       causing him to hit the side of his face on the bathtub. Respondent also stated that she tried to lift
       him up, but “he made himself like dead weight and so she couldn’t,” and she then continued
       trying to hit him with the belt. However, J.H. continued “squirming and grabbing the belt,”
       which respondent indicated made her angrier. Respondent “started just hitting him and
       punching him.” Respondent told Holmes that J.H. “begged her to let God granny whoop him,”
       but respondent refused because “he got in trouble with her and she was going to whoop him.”
       Holmes testified that respondent related that as J.H. continued grabbing the belt, respondent
       “was so angry that she started just punching him on his arms, on his body, just everywhere.
       And at that point in time she was standing on top of his leg just punching him on [sic] choking
       him.” Respondent explained to Holmes that she was choking him by the collar of his shirt.
¶ 17       Holmes testified that respondent stated that at that point, the “God granny’s daughter came
       in the room and dragged her off of [J.H.]” Respondent told J.H. to get up and get dressed, and
       then she left the bathroom and laid down on a bed for about 10 minutes. Respondent told
       Holmes that “Sandra *** came to her and told her that [J.H.] was still in the bathroom on the
       floor.” Respondent instructed her to tell J.H. to get up and get dressed, but she returned after a
       few minutes and told respondent that J.H. said “he can’t get up, he can’t move his leg.”
       Respondent told Holmes that she “did not get up and go check on him, because she admitted
       that she knew she had hurt him and she didn’t want to see him like that.” Respondent indicated
       that Sandra H. dressed J.H. and called 911. Respondent related to Holmes that when the
       paramedics arrived, she told them that J.H. had fallen. Holmes testified that respondent stated
       that J.H. “just makes her so mad and angry. But she was sorry, and she didn’t mean to hurt her
       child like that.” Holmes testified that respondent became more agitated and irritated the more
       they talked about J.H. Holmes affirmed that this was an “A sequence case.”
¶ 18       Dr. Guneesh Saluja, an emergency medical doctor at Ingalls Hospital, testified that J.H.
       came to the emergency room on October 13, 2012. J.H., who was eight years old at the time,
       had bruises on the left side of his face and forehead, and his right thigh was swollen and tender
       to the touch, and it was deformed or bent at a place where there was no joint. When Saluja
       asked how J.H. received the injuries, J.H. reported that he was squatting and fell. Saluja
       testified that respondent was present during this initial conversation. Saluja asked respondent
       how the injuries occurred, and she likewise told him that J.H. was squatting and fell. Saluja
       ordered X-rays of J.H.’s leg and pelvis, and a CT scan of his head.
¶ 19       According to Saluja, the X-ray of J.H.’s right femur bone showed two fractures. One was a
       proximal femur fracture close to the hip that was completely displaced, meaning that the edges
       of the fracture were not in contact with each other. Saluja indicated that this was an acute
       fracture and was “very recent.” He opined that it could not have been caused from J.H. doing
       squats and falling over, because the femur is “a big bone. It needs [a] high impact to break.”
       The second fracture was a distal femur fracture, which was closer to the knee, minimally
       displaced, and showed bony sclerosis. Saluja explained that the edges of the fracture were not
       sharp anymore and showed calcification, an indication that “[i]t had been there for a few days.”

                                                     -6-
       Saluja concluded that the distal femur fracture could not have occurred on October 13, 2012,
       and it also could not have been caused by the minor falling over accidentally, as such a fracture
       would not have been caused by “a minor trauma.” Saluja concluded that the two fractures
       occurred at different times.
¶ 20       The X-ray of J.H.’s pelvis revealed a “nondisplaced inferior pubic rami fracture on the
       right side.” The fracture had no callus formation, which indicated that it could either be a new
       injury or that “the bone is not healing at all.” Saluja testified that the injury was not consistent
       with an eight-year-old doing squats and falling, because the bone was “deep seeded [sic] with a
       lot of tissue around it, so a minor fall should not break that bone.”
¶ 21       Saluja testified that he and a nurse spoke with J.H. after reviewing the X-rays, without
       respondent present, and J.H. gave a different explanation for his injuries. J.H. told the nurse
       that “his mother sat on his leg and hit him with a belt, and then picked him up and threw him on
       the floor.” Saluja opined that this explanation was consistent with J.H.’s injuries, with the
       exception of the distal femur fracture, which appeared to be a week to 10 days old. Saluja later
       reviewed respondent’s written statement and opined that her description was consistent with
       J.H.’s facial bruising, pelvic fracture, and right proximal femur fracture, but not the distal
       femur fracture. Saluja opined that the distal femur fracture was older. It would have caused
       pain, but J.H. may have still been able to walk, albeit with a limp, because the fracture was only
       “mildly displaced.”
¶ 22       Riverdale police detective sergeant Willie Darkried was summoned to Ingalls Hospital on
       October 13, 2012, and he found J.H. in the emergency room, “screaming,” and stating, “ ‘I’m
       sorry for whatever I did. Please don’t hurt me anymore.’ ” J.H. appeared to be in intense pain.
       Darkried noticed multiple large bruises and red marks on J.H.’s face, his right leg was swollen,
       and his right thigh appeared higher than the other side.2
¶ 23       Darkried testified that he interviewed J.H. on October 15, 2012, at Hope Children’s
       Hospital, with an ASA present. J.H. told Darkried that after he almost knocked a television
       over, J.B. reported this to respondent, who then took J.H. “into the hallway to make him do
       squats as punishment.” J.H. stated that he eventually became fatigued and was unable to
       continue. This upset respondent, who then took him into the bathroom and “threw him on the
       floor,” where “a part of his body hit a cabinet in the bathroom.” J.H. told Darkried that
       respondent then “sat on his legs” with her full weight and “punched him in the face with both
       hands.” She then “placed both hands around his throat, and he remembers almost throwing
       up.”
¶ 24       Elena Padilla, a caseworker for Illinois Mentor, was assigned to the minors’ cases in
       January 2013. She testified that respondent was incarcerated in Cook County department of
       corrections and has a criminal case pending against her. Padilla testified that respondent has
       never engaged in or completed any reunification services, and if respondent was ever to be
       reunited with the minors, she would be in need of such services. Padilla testified that a social
       worker informed her that respondent “would not be able to engage in services at Cook County
       because they will not be able to provide the services that we were requesting through the
       service plan.”
¶ 25       Following the presentation of this evidence, the parties gave closing arguments on
       November 14, 2013. The trial court adjudicated the minors neglected and abused. The court
          2
           Two photographs showing J.H.’s facial injuries were admitted into evidence by the State.

                                                    -7-
       held that the evidence established that respondent severely beat J.H., based on respondent’s
       statements and J.H.’s statements about what happened, and the medical evidence supported
       that J.H.’s injuries were consistent with the statements regarding the beating, and inconsistent
       with the exculpatory statements offered by the mother. The trial court found that clear and
       convincing evidence established that respondent tortured J.H. by inflicting “excruciating pain
       and the infliction of severe physical pain as a means of punishment or coercion,” and the State
       had also thereby proven abuse based on substantial risk of injury. With regard to neglect, the
       trial court held that respondent failed to provide a safe home and instead severely tortured and
       beat J.H. The court also held there was evidence of prior physical abuse based on the older
       fracture in J.H.’s leg and J.H.’s statement that respondent hit him a lot and all the time. With
       respect to J.B., the trial court held that based on the fact that he lived in the same household as
       J.H., the State had proven that J.B. was at substantial risk of physical injury and subjected to an
       injurious environment.
¶ 26        With regard to parental fitness, the trial court found by clear and convincing evidence that
       respondent was unfit as to both minors for failure to show a reasonable degree of interest,
       concern, or responsibility for the minors’ welfare by virtue of the severe beating she inflicted
       on J.H. The court also found respondent unfit for failure to protect both minors from conditions
       injurious to their welfare. As to unfitness based on depravity, the court held that a criminal
       conviction was not required to prove depravity, and held that respondent’s severe beating of
       J.H. established that she acted in a depraved manner. The court noted that there was no
       evidence that J.H. was not limping before the October 13, 2012, incident, and no evidence
       contradicted Saluja’s testimony regarding the older fracture. The court also held that the act of
       depravity as to J.H. was sufficient to prove depravity as to J.B., the other minor in the home.
       The trial court held that respondent was unfit based on extreme or repeatedly cruelty as to J.H.
       only, citing the same reasons that it held torture was proven. The trial court entered
       adjudication and unfitness orders reflecting these rulings on the same date.3

¶ 27                            B. Disposition and Best Interests Hearing
¶ 28       On March 17, 2014, the trial court conducted a consolidated disposition and best interests
       hearing.
¶ 29       Padilla, the DCFS caseworker for the minors, testified that respondent was currently
       incarcerated and needed reunification services if she were to ever reunify with the minors,
       including a parenting capacity assessment, a psychological evaluation, domestic violence for
       perpetrators services, individual therapy, and family therapy. Padilla testified that the social
       worker for respondent’s division informed her that respondent “will not be able to engage in
       any of those services while she was incarcerated at Cook County.”
¶ 30       Padilla indicated that the minors were placed with their maternal grandmother, Cheryl W.,
       in September 2013, which was their second placement after initially being placed in a
       non-relative foster home. Cheryl W. was assessed and found to be an appropriate caregiver
       after DCFS investigated whether she had known about the abuse before DCFS intervention.
       DCFS observed multiple supervised visitations with Cheryl W. and the minors, she denied
       knowing about the abuse, and the minors and Cheryl W. have a strong attachment. Padilla
       testified that Cheryl W. indicated that she would put the minors’ interests above those of
          3
           The trial court also found the minors’ fathers unfit based on several grounds.

                                                     -8-
       respondent. According to Padilla, J.H.’s eating habits, grades, and behavior have improved
       while living with Cheryl W. J.B. now uses the bathroom on his own and his behavior problems
       have diminished. Padilla’s visits to the home showed that it was safe and appropriate, and
       neither minor reported any abuse or corporal punishment. Cheryl W. was able to meet J.H.’s
       medical needs. Padilla testified that Cheryl W. seemed committed to providing the minors with
       a permanent home, there was a bond between them, and J.H. expressed a desire to continue
       living with Cheryl W. Padilla recommended that Cheryl W. adopt them. Although J.B. was not
       currently enrolled in preschool, Padilla explained that there had been issues with DCFS
       approval of the two schools Cheryl W. had chosen. Padilla believed that Cheryl W. would
       manage to get J.B. enrolled in school with her help.
¶ 31       Ellen Tannenbaum, a therapist for Catholic Charities, testified that she treated the minors
       in this case during separate weekly sessions. Initially, J.H. cried, had tantrums “for hours on
       end,” and functioned poorly in school. During his tantrums, J.H. sometimes hit his head against
       the wall or engaged in other self-injurious behavior. The tantrums improved more when visits
       with Cheryl W. began, and J.H. expressed a desire to live with her. Tannenbaum involved
       Cheryl W. in the therapy, and the minors began living with Cheryl W. in September 2013.
       When J.H. had his first tantrum after moving in with Cheryl W., she acted appropriately by
       calling Tannenbaum. Tannenbaum testified that Cheryl W. reported that the tantrum started
       when she asked J.H. to do his homework. Tannenbaum gave Cheryl W. the telephone number
       for a home-based assessment service, which Cheryl W. contacted. The service came to her
       home and stabilized the situation. Since that time, J.H. and Cheryl W. have not reported any
       more severe tantrums. Tannenbaum testified that Cheryl W. has been “fundamental” in
       reducing his tantrums. J.H. reported no corporal punishment by Cheryl W., and Cheryl W. was
       committed to using techniques other than physical punishment with both minors. Tannenbaum
       also testified that J.H. has processed respondent’s abuse, although he “continues to see the
       incident where his leg was broken as exceptional” and particularly emotionally painful. She
       testified that she has started to discuss terminating therapy because J.H.’s functioning at school
       and home has improved “dramatically” and he reported less intrusive thoughts and anger
       regarding respondent and the abuse. Tannenbaum believed that Cheryl W. was committed to
       providing a permanent home and she provided appropriate emotional support for him.
¶ 32       With respect to J.B., Tannenbaum testified that he had behavioral problems, such as
       aggressive behavior and tantrums, in his first foster placement, but then moved in with Cheryl
       W. Cheryl W. and J.B. reported that he has not had a tantrum since moving in with her.
       Tannenbaum indicated that Cheryl W. calms J.B. down by placing him in a “time out,” which
       was an appropriate discipline technique. Tannenbaum reported that J.B. was now “very
       bonded” to Cheryl W. and reported no physical abuse. Tannenbaum was contemplating
       terminating therapy. Tannenbaum testified that J.B. was not currently enrolled in school,
       despite being school age. Cheryl W. indicated that she applied for several schools, but
       preschools with Headstart programs were already full since it was late in the school year.
       Tannenbaum did not know whether this was a failing by DCFS or Cheryl W., but she was
       willing to continue therapy until he was enrolled.
¶ 33       Cheryl W. testified that she sought to have the minors live with her because she loved them
       and they needed her. Cheryl W. also testified that she wanted to adopt the minors because she
       loved them and they needed her. She testified that the minors were “very loveable, so all day
       long kissing and hugging. They’re just very loveable, and I just give it back to them.” She


                                                   -9-
       participated in therapy sessions and she understood it was her responsibility to protect them
       and that there was a no-contact order against respondent. Cheryl W. testified that other than the
       severe tantrum J.H. had shortly after he came to live with her, when she called Tannenbaum
       and supportive services for assistance, he has not had a tantrum since. She talked with
       Tannenbaum about proper methods to calm him down and discipline him. She testified that she
       has a “great relationship” with J.H., he shows her affection, and she encourages him to talk
       about his feelings. With respect to J.B., Cheryl W. testified that, initially, he used profanity and
       had tantrums, but now he no longer used profanity. She testified that she enrolled J.B. in school
       in November 2013, but he had to leave because DCFS was not paying the school. She enrolled
       him in a different school, but was told by the school that it was not receiving payment from
       DCFS. She also tried to enroll J.B. in another school, but it was full. She testified that she was
       willing to have J.B. go to school and she was willing to work with DCFS to get him enrolled.
¶ 34       In ruling, the trial court took judicial notice of all of the evidence presented in the prior
       adjudication and unfitness proceeding. Citing its previous findings that the minors were abused
       and neglected and that respondent was unfit, and considering the evidence presented at the
       disposition and best interests hearing, the trial court held that it was in the minors’ best interest
       to be adjudged wards of the court. Having previously found respondent unfit, the trial court
       determined that respondent was unfit and unable, for reasons other than financial
       circumstances, to care for, protect, train, or discipline the minors. 4 The court held that
       reasonable efforts to prevent removal had been made and services were unsuccessful. The
       court held that it was in the minors’ best interests to be removed from the parents’ custody and
       placed in the custody of the DCFS guardianship administrator.
¶ 35       Regarding the State’s request to terminate parental rights, the trial court noted that it had
       previously adjudicated the minors to be neglected and abused, and the parents to be unfit, by
       clear and convincing evidence. Therefore, it concluded that it was in the minors’ best interests
       to terminate parental rights based on the prior findings and the evidence presented at the
       disposition and best interests hearing. The court noted that there was a no-contact order against
       the mother based on the criminal case, the minors were well-cared for by Cheryl W., and their
       behavior had improved. The court also held that it was in the best interests of the minors to
       appoint a guardian with the right to consent to adoption.
¶ 36       On March 17, 2014, the trial court entered dispositional orders adjudicating the minors to
       be wards of the court, finding respondent unfit and unable to care for them, and placing them in
       the custody of a DCFS guardianship administrator. The court also entered termination orders,
       finding by clear and convincing evidence that respondent was unfit because she failed to
       maintain a reasonable degree of interest, concern, and responsibility in the minors; failed to
       protect the minors from conditions injurious to them; and behaved in a depraved manner
       toward them, and as to J.H. specifically, committed extreme or repeated cruelty. The orders
       further indicated that it was in the minors’ best interests to terminate respondent’s parental
       rights and to appoint a guardian with the right to consent to adoption. The court also entered an
       order that J.B. be enrolled in school.
¶ 37       Respondent appealed from both the trial court’s November 14, 2013, order and the March
       17, 2014, order.


           4
            The court also found the two fathers unable, unwilling, and unfit.

                                                     - 10 -
¶ 38                                             II. ANALYSIS
¶ 39            On appeal, respondent first raises a constitutional challenge in arguing that the
       proceedings did not satisfy her due process rights. She asserts that she was prevented from
       visiting the minors and making progress toward reunification because she was incarcerated
       and the trial court entered a no-contact order and an order denying visitation, and these were
       unfairly used to support the finding that she failed to demonstrate a reasonable degree of
       interest, concern, or responsibility for the minors’ welfare. Respondent argues that DCFS
       failed to provide her with any services toward the goal of reunification. Respondent suggests
       that the trial court could have considered the goal of private guardianship, but unfitness was
       essentially “a foregone conclusion” and the hearing was tainted.
¶ 40        Initially, we note that respondent raises her constitutional challenge for the first time on
       appeal. Because she failed to raise this argument in the trial court, it has been procedurally
       defaulted and waived. In re Tamera W., 2012 IL App (2d) 111131, ¶ 29. See also In re Jaron
       Z., 348 Ill. App. 3d 239, 255 (2004) (the respondent’s argument regarding the constitutionality
       of the Adoption Act (750 ILCS 50/1(D) (West 2002)) was forfeited and waived because it was
       not raised at trial). Nevertheless, we further observe that forfeiture is a limitation on the parties,
       and not the court, and we may relax the rules of forfeiture where an issue impacts the
       fundamental fairness of a proceeding and address it under the plain error rubric. Tamera W.,
       2012 IL App (2d) 111131, ¶ 30.
¶ 41        Even if we were to review respondent’s argument, however, we would conclude that it has
       no merit.
¶ 42        “Parents have a fundamental due process right to the care, custody and control of their
       children, but that right is subject to termination.” In re A.W., 397 Ill. App. 3d 868, 872 (2010)
       (citing In re M.H., 196 Ill. 2d 356 (2001)). The procedure to terminate a parent’s rights “must
       comply with the requirement of procedural due process.” Id. The overriding concern remains
       the best interests of the child. Id. Issues of constitutional law are reviewed de novo. In re D.W.,
       214 Ill. 2d 289, 309 (2005).
¶ 43        In asserting that her due process rights were violated, respondent relies on In re O.S., 364
Ill. App. 3d 628 (2006). In O.S., the respondent mother was incarcerated for two years and was
       not permitted visits with her son during that time, and although she was permitted visitations
       with her son after she was released, the trial court ordered that the son was not allowed to know
       that respondent was his mother. Id. at 630-32. As a result, at the time of the best interests
       hearing, the son was more bonded with his foster parents than the respondent. Id. at 633. On
       appeal, the court agreed with the respondent that the decision to create the fiction that she was
       not his mother essentially “predetermined” the outcome of the case and “actively impeded the
       development of any parental bonding between [the] respondent and [the] son and frustrated
       one of the goals the legislature set in the Act.” Id. at 636. The court held that, in assessing the
       child’s best interests, any harm to the parent/child relationship “must be assessed absent
       artificial or coercive intervention of others into the bonding process.” Id. at 637. As this was
       not possible in O.S., the court held that a fundamental injustice had occurred. Id.
¶ 44        We find O.S. distinguishable from the present circumstances. In contrast to the case at bar,
       the parent’s challenge in O.S. concerned the best interests hearing, and not the hearing to
       determine unfitness, which is the primary focus of respondent’s argument on appeal here. Id. at
       633. In further contrast from O.S., nothing in the record here suggests that DCFS “actively
       impeded” respondent’s bonding with the minors by creating a fiction or lying to them about

                                                    - 11 -
       their mother. Rather, it appears from the record before us that services were not provided to
       respondent because they were unavailable in jail. “When official action frustrates parental
       efforts, their fitness will be judged by actions that show their intent, rather than by their
       ultimate success.” In re S.B., 348 Ill. App. 3d 61, 67 (2004).
¶ 45        Most importantly, although respondent asserts that a fundamental injustice occurred
       because she was prevented from visiting her children and DCFS failed to provide services, the
       trial court did not rely on this as a basis for finding the minors neglected and abused or finding
       respondent unfit. Rather, during the adjudication hearing, the trial court relied on respondent’s
       physical abuse of J.H. in finding the minors neglected and abused. The court then found
       respondent unfit based on several grounds for both J.H. and J.B.: failure to maintain reasonable
       interest or concern, failure to protect conditions injurious to minor, and depravity, and, as to
       J.H. only, extreme or repeated cruelty. In finding respondent unfit, the court repeatedly cited
       the severe beating inflicted by respondent on J.H., along with other evidence of prior physical
       abuse of J.H. and the fact that J.B. was present in the home. For example, in finding respondent
       unfit for failing to maintain a reasonable degree of interest, concern, or responsibility in the
       minors, the court stated:
                “I can’t think of a more clear way of showing lack of responsibility for welfare than to
                severely beat your child the way this minor was beaten in this case. *** She severely
                beat the child, and that clearly shows no possible concern or responsibility as to the
                child’s welfare. And with regard to the minor, [J.B.], for [J.B.] to be in that household,
                the same applies to him.”
¶ 46        Thus, the trial court did not base its finding of unfitness on the time period after the beating,
       during which she was incarcerated and the orders were in effect. In fact, the court did not
       reference the orders prohibiting contact with the minors and respondent’s incarceration until
       the disposition and best interests hearing.5
¶ 47        Moreover, we disagree with respondent that her due process rights were violated because
       she was not given an opportunity to engage in DCFS services and remedy the circumstances
       which resulted in the petitions. The different bases of finding unfitness do not provide for a
       specific time period for a parent to remedy any conditions. See In re Dominique W., 347 Ill.
       App. 3d 557, 567-68 (2004) (noting that the language of section 1(D)(b) (750 ILCS 50/1(D)(b)
       (West 2000)) “provides no *** evidentiary time frame” directing the court to consider only the
       time period before a petition is filed and that the legislature “included no evidentiary time
       limitation whatsoever”); In re M.J., 314 Ill. App. 3d 649, 656 (2000) (same); In re I.B., 397 Ill.
       App. 3d 335, 339 (2009) (rejecting the parent’s claim that his due process rights were violated
       in not allowing him an opportunity to correct the conditions that led to the removal of his child
       under subsection 1(D)(e) (750 ILCS 50/1(D)(e) (West 2008)), for extreme or repeated cruelty
       to a child, because the language of that subsection “does not entitle a parent to a specific period
       of time before a trial court may find a parent unfit on this ground”); In re C.W., 199 Ill. 2d 198,
       216 (2002) (finding that the parent was not entitled to a period of time to correct the injurious
       environment before being found unfit under subsection 1(D)(g) (750 ILCS 50/1(D)(g) (West
       1998))).

           5
            Also, although respondent asserts that the trial court should have considered a “private
       guardianship,” she failed to present this contention below and it has therefore been forfeited. Tamera
       W., 2012 IL App (2d) 111131, ¶ 29.

                                                    - 12 -
¶ 48       Having found no constitutional due process violation, we next address her remaining
       claims on appeal in which she argues that the trial court’s findings of unfitness were against the
       manifest weight of the evidence.
¶ 49       Pursuant to the Juvenile Court Act, the involuntary termination of parental rights involves
       a two-step process. In re D.F., 201 Ill. 2d 476, 494 (2002). First, the State must prove by clear
       and convincing evidence that the parent is “unfit” as defined by section 1(D) of the Adoption
       Act. Id. at 494-95 (citing 750 ILCS 50/1(D) (West 1998)). Assuming the parent is found unfit,
       the circuit court must then consider whether it is in the best interests of the children to
       terminate parental rights. Id. at 495. “A parent’s rights may be terminated if even a single
       alleged ground for unfitness is supported by clear and convincing evidence.” In re Gwynne P.,
       215 Ill. 2d 340, 349 (2005). “This means that, on review, if there is sufficient evidence to
       satisfy any one statutory ground we need not consider other findings of parental unfitness.”
       M.J., 314 Ill. App. 3d at 655. On appellate review, this court “will not disturb a finding of
       unfitness unless it is contrary to the manifest weight of the evidence and the record clearly
       demonstrates that the opposite result was proper.” In re Konstantinos H., 387 Ill. App. 3d 192,
       203 (2008). We give great deference to the trial court’s finding of unfitness, defer to the trial
       court’s factual findings and credibility assessments, and will not re-weigh the evidence anew
       on appeal. In re April C., 345 Ill. App. 3d 872, 889 (2004). Issues of statutory construction are
       reviewed de novo. In re C.W., 199 Ill. 2d 198, 211 (2002). When interpreting the language of a
       statute, our goal is to give effect to the intent of the legislature by enforcing clear, unambiguous
       language. Id. at 211-12.
¶ 50       In the case at bar, the trial court held that respondent was unfit as to both minors pursuant to
       section 1(D)(b) for “[f]ailure to maintain a reasonable degree of interest, concern or
       responsibility as to the child’s welfare.” 750 ILCS 50/1(D)(b) (West 2012). Similar to her
       constitutional claim, respondent argues that she was never provided any DCFS services and
       was unable to contact the minors following the October 2013 incident because she was
       incarcerated and because of the no-contact orders.
¶ 51       Because subsection (b) is phrased in the disjunctive, “any of the three elements may be
       considered on its own as a basis for unfitness: the failure to maintain a reasonable degree of
       interest or concern or responsibility as to the child’s welfare.” In re C.E., 406 Ill. App. 3d 97,
       108 (2010). A parent’s interest, concern, or responsibility toward the minor must be
       objectively reasonable, and the trial court should consider the parent’s reasonable efforts along
       with any circumstances that may have made it difficult for the parent to show interest in or visit
       the minor. In re Daphnie E., 368 Ill. App. 3d 1052, 1064-65 (2006); In re Jaron Z., 348 Ill.
       App. 3d 239, 259-60 (2004).
¶ 52       As discussed, supra, the trial court did not base its finding of unfitness under section
       1(D)(b) on the time period after the filing of the petitions, while respondent was incarcerated
       and the no-contact/no visitation orders were entered. As the State points out, the petitions
       never alleged a failure to make reasonable progress by failing to engage in DCFS services (as
       may have been relevant under section 1(D)(m) (750 ILCS 50/1(D)(m) (West 2012)). Instead,
       the trial court stated that respondent’s lack of responsibility toward the minors’ welfare under
       section 1(D)(b) was demonstrated by the fact that she severely beat J.H., and that J.B. was




                                                    - 13 -
       present in the household at the time.6 Considering that the trial court did not base its finding of
       unfitness under section 1(D)(b) on the time period after the beating, while respondent was
       incarcerated, or on the orders prohibiting contact or visitation with the minors, we reject
       respondent’s challenge on that basis. As stated, petitions alleging unfitness pursuant to section
       1(D)(b) are not statutorily limited to a specific time frame. Dominique W., 347 Ill. App. 3d at
       568; M.J., 314 Ill. App. 3d at 656. Accordingly, the trial court properly considered the time
       period and respondent’s conduct, i.e., the severe physical beating of J.H. on October 13, 2012,
       and the evidence of prior abuse, without regard to the time period following the filing of the
       petition.
¶ 53        Respondent next challenges the unfitness finding as to J.H. only based on section 1(D)(e),
       for “[e]xtreme or repeated cruelty to the child.” 750 ILCS 50/1(D)(e) (West 2012). Initially, we
       note that, having concluded that the finding of unfitness pursuant to section 1(D)(b) was
       supported by sufficient evidence, “we need not consider other findings of parental unfitness.”
       M.J., 314 Ill. App. 3d at 655. This court “may affirm the trial court’s finding of unfitness under
       its conclusions with respect to” one subsection, even if we were to conclude that the evidence
       was insufficient to support allegations on other grounds. In re Jaron Z., 348 Ill. App. 3d 239,
       259 (2004).
¶ 54        Nevertheless, respondent asserts that the evidence did not support the finding of extreme or
       repeated cruelty as to J.H. because this was her first contact with DCFS, it involved only a
       single incident, it only amounted to “excessive corporal punishment,” and there was no
       evidence that she caused J.H’s older distal femur fracture. We observe that, while a parent
       generally has the right to “care for, control, and discipline” her own child, “ ‘[d]iscipline’ ha[s]
       been interpreted by the courts to extend to reasonable corporal punishment.’ ” (Emphasis in
       original.) In re F.W., 261 Ill. App. 3d 894, 898 (1994). Although respondent contends that the
       incident on October 13, 2012, constituted only “excessive corporal punishment, not extreme
       cruelty,” the evidence in this case belies her contention. Respondent inflicted a severe beating
       on eight-year-old J.H. which included choking him, lifting him up by his shirt collar and
       throwing him to the bathroom floor where he hit his head on the bathtub, removing his pants
       and underwear and beating him repeatedly with a belt, punching him repeatedly when he tried
       to block the blows of the belt, and then, when he continued to struggle, standing on his leg with
       her full weight while continuing to hit and punch him all over his body. That this was not
       merely an incidence of corporal punishment is also belied by the fact that respondent was so
       angry and intent on inflicting harm that she did not stop beating J.H. until someone else in the
       home intervened and “dragged” her off of him. The beating entailed such force that it broke
       J.H.’s femur bone and a bone in his pelvis. Saluja testified that the femur fracture required a
       “high impact,” breaking the pelvic bone required more than just a “minor trauma.” As further
       evidence that respondent’s actions constituted extreme cruelty to her child, Darkried indicated
       that, while at the hospital, J.H. was in intense pain and screaming, “ ‘I’m sorry for whatever I
       did. Please don’t hurt me anymore.” The record also contradicts respondent’s claim that she
       “immediately” obtained medical care for J.H. The record evidence showed that she left J.H.

           6
            As to J.B., although there was no evidence that respondent physically abused J.B., “[e]vidence
       supporting a parent’s unfitness toward one child may serve as the basis for termination of parental
       rights as to all children.” In re Janine M.A., 342 Ill. App. 3d 1041, 1050 (2003). We also note that the
       evidence reflects that respondent asked J.B. for his belt in order to use it to hit J.H.

                                                     - 14 -
       lying on the bathroom floor and went and lay down in her bedroom, leaving Sandra H. to
       attend to him, dress him, and eventually call 911. Additionally, respondent initially lied about
       the source of his injuries and stated that J.H. had fallen.
¶ 55       We also reject respondent’s argument that the trial court’s finding was against the manifest
       weight of the evidence because there was only a single incident instead of repeated acts. The
       language of the statute is phrased in the disjunctive, “or.” 750 ILCS 50/1(D)(e) (West 2012).
       Thus, extreme or repeatedly cruelty to a child may result in a finding of unfitness. See, e.g.,
       C.E., 406 Ill. App. 3d at 108 (noting that because subsection (b) was phrased in the disjunctive,
       “any of the three elements may be considered on its own as a basis for unfitness”). At any rate,
       the evidence also supported that respondent caused the older femur fracture and committed
       repeated acts of abuse in the past. According to Saluja, the older fracture in J.H.’s leg could not
       have been caused by minor trauma or J.H. falling over accidentally. Additionally, J.H.
       informed Holmes that respondent hit him “a lot, all the time,” respondent admitted that she had
       a history of anger management issues with respect to J.H, that she hit him before, that the
       violence had been going on “for years,” and that she would hit him with her fist and tell him “to
       get away from her.” Accordingly, we find that the trial court’s decision that respondent was
       unfit as to J.H. for extreme or repeatedly cruelty was not against the manifest weight of the
       evidence.
¶ 56       Next, respondent challenges the trial court’s conclusion that she was unfit with respect to
       both J.H. and J.B. based on section 1(D)(g) of the Adoption Act for failing “to protect the child
       from conditions within his environment injurious to the child’s welfare.” 750 ILCS 50/1(D)(g)
       (West 2012). As previously stated, upon determining that at least one basis for unfitness was
       proper, we need not address the remaining bases found by the trial court. M.J., 314 Ill. App. 3d
       at 655.
¶ 57       Nevertheless, we note that respondent reasons that the statute contemplates a parent’s
       failure to protect a child from another person, not from the parent herself. In support of her
       argument, respondent cites only C.W., 199 Ill. 2d 198. We disagree that this case supports her
       position. In that case, the parent was found unfit under section 1(D)(g) based on her conduct
       before the children were removed, where the environment included abusive relationships with
       the children’s fathers and the children had bruises at the time of removal. C.W., 199 Ill. 2d at
       201-04, 215. Our supreme court held that it was irrelevant for purposes of section 1(D)(g)
       whether the parent failed to correct or improve the injurious conditions after removal of the
       child (although this would be relevant to an unfitness finding under other sections, such as
       section 1(D)(m)). C.W., 199 Ill. 2d at 212-13, 218. Under section 1(D)(g), the parent’s conduct
       before removal was “precisely the kind of evidence a court must consider in making a
       determination under” this section. Id. at 215. As the court explained, evidence of a parent’s
       completion of DCFS services or refrainment from objectionable conduct after the child has
       been removed “does not somehow absolve or erase” the initial conduct which led to removal of
       the child. Id. at 217.
¶ 58       We find that the plain language of the statute does not support respondent’s argument or
       her interpretation of section 1(D)(g). The statute specifically refers to a parent’s failure to
       protect a child from “conditions within his environment” that are injurious to the child’s
       welfare. It does not state that a parent can only be found unfit if he or she fails to protect a child
       from “another person,” and it also does not exclude the possibility that a parent may be found
       unfit for failing to protect a child from the parent, herself. Moreover, cases applying this

                                                    - 15 -
       subsection have found a parent unfit for failure to protect a child from injurious conditions
       even when those conditions arose from that parent’s conduct. See, e.g., In re S.B., 348 Ill. App.
3d 61, 65-66 (2004) (holding that unfitness for failure to protect a child from injurious
       conditions was supported by evidence of the mother’s long-term absences, substandard care of
       her children, and beatings of two of the children). Therefore, as directed in C.W., the relevant
       evidence under this section consists of respondent’s conduct and the injurious conditions
       which existed before the children were removed from her home. We decline respondent’s
       invitation to carve out an exception to section 1(D)(g) for circumstances where it is the parent
       herself who is causing an injurious environment. In addition, the court in C.W. held that “there
       is no requirement under section 1(D)(g) that a parent be permitted a period of time to correct or
       improve an injurious environment before he or she may be found unfit on this ground.” C.W.,
199 Ill. 2d at 216. Accordingly, respondent was not entitled to a set period of time after the
       petitions were filed in order to remedy the injurious environment.
¶ 59       In ruling, we note that, besides arguing that section 1(D)(g) is inapplicable to her case,
       respondent raises no challenge to the trial court’s factual findings with respect to this section.
       And as previously stated, the evidence established that respondent severely beat J.H., while in
       J.B.’s presence, and she requested that J.B. give her his belt so that she could hit J.H. with it.
       Evidence regarding unfitness as to J.H. may be used to support a finding of unfitness as to J.B.
       Janine M.A., 342 Ill. App. 3d at 1050.
¶ 60       Next, respondent contends that the trial court also erred in finding her unfit as to both
       minors based on depravity. However, as previously stated, upon determining that at least one
       basis for unfitness was proper, we need not address the remaining bases found by the trial
       court. M.J., 314 Ill. App. 3d at 655. In this case, we have already concluded that the trial court
       properly found her unfit as to both minors for failure to maintain a reasonable degree of
       interest, concern, or responsibility as to the minors’ welfare, and for failure to protect the
       minors from conditions injurious to their welfare, and as to J.H. for extreme or repeated
       cruelty. Thus, we need not address this remaining issue on appeal.
¶ 61       Nevertheless, even if we were to address her contention, we would conclude that the trial
       court’s finding was not against the manifest weight of the evidence. While depravity is not
       defined by the Adoption Act, our supreme court has held that it “consists of an inherent
       deficiency of moral sense and rectitude.” (Internal quotation marks omitted.) In re Adoption of
       K.B.D., 2012 IL App (1st) 121558, ¶ 200. Further, depravity may consist of “a series of acts or
       a course of conduct which indicates a deficiency in a moral sense and shows either an inability
       or an unwillingness to conform to accepted morality. [Citations.]” (Internal quotation marks
       omitted.) Id. Here, the trial court’s conclusion was not against the manifest weight of the
       evidence as it based its decision on the severe beating inflicted by respondent on her
       eight-year-old son, the extent of which we need not review again, and there was evidence that
       respondent had been physically abusing J.H. for years. We also defer to the trial court’s
       determinations regarding witness credibility and what inferences to draw from the evidence
       with respect to Saluja’s testimony regarding J.H.’s older femur fracture. Moreover, we are
       unpersuaded by respondent’s argument that she did not act in a depraved manner because she
       called 911 and expressed remorse. The evidence indicated that she did not stop beating J.H.
       until another adult intervened, she did not immediately call 911, she left him on the bathroom
       floor and lay down on a bed, and she initially claimed that he fell while doing squats.



                                                   - 16 -
¶ 62       Lastly, we note that the public guardian and the State argue that respondent has forfeited
       any challenge to the trial court’s best interests determination because she failed to present any
       argument in her brief on appeal in that regard. We agree; other than brief references to the trial
       court’s best interests determination, respondent presents no argument challenging this holding
       on appeal. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). “[T]his court has repeatedly held that the
       failure to argue a point in the appellant’s opening brief results in forfeiture of the issue.
       [Citations.] *** An issue that is merely listed or included in a vague allegation of error is not
       ‘argued’ and will not satisfy the requirements of the rule.” Vancura v. Katris, 238 Ill. 2d 352,
       369-70 (2010).

¶ 63                                      III. CONCLUSION
¶ 64      For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 65      Affirmed.




                                                   - 17 -